Citation Nr: 1208378	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by which the RO, in pertinent part, denied entitlement to TDIU.

In September 2010, in pertinent part, the Board remanded this issue to the RO for further development of the evidence.

The issues of entitlement to service connection for a knee disability and for a left hip disability appear to have been raised by the record in a September 2010 written communication signed by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), in this case the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for residuals of a fracture of the left great toe, which is rated 20 percent disabling, and for left great toe scar, which is rated 10 percent disabling.  The Veteran's combined disability rating is 30 percent.

2.  There is competent and probative evidence that indicates that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16(b), 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations

TDIU - in general 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, 1 Vet. App. At 359, the Court noted that the following standard has been announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

Schedular basis 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a). 

Extraschedular basis 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011). 

Analysis

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis. 

Schedular basis 

The Veteran has been granted service connection for residuals of a fracture of the left great toe, which is rated 20 percent disabling, and a for left great toe scar, which is rated 10 percent disabling.  His combined disability rating is 30 percent.  See 
38 C.F.R. § 4.25 (containing the combined rating table). 

The Veteran's service-connected disabilities do not meet the schedular criteria for consideration of TDIU, as there is not one disability rated at least 60 percent disabling or two or more disabilities with a combined rating of at least 70 percent with one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  A grant of entitlement of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), therefore, is not for application in this case. 

Extraschedular basis 

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for a total rating based on unemployability due to service-connected disability should be granted. 

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The RO referred the TDIU claim to the Director of Compensation and Pension in November 2010.  In April 2011, the Director determined that the evidence did not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

Because the issue of entitlement to TDIU under 4.16(b) has already been decided in the first instance by VA's Director of Compensation and Pension, the Board may now consider the question of whether a TDIU rating is warranted under that provision.  

The fundamental question herein is whether the Veteran's service-connected residuals of a fracture of the left great toe and left great toe scar render him unemployable.  

The Veteran sustained a left great toe injury in service.  Service connection was granted for residuals of the left great toe fracture as well as the residual scar.  Subsequent to service the Veteran had several surgeries related to his service-connected left great toe disability.  In May 2003, a left bunionectomy was performed with osteotomy and internal fixation.  In October 2003, the hardware for the internal fixation was removed.  In November 2004, an exostosis was removed.  

A review of extensive VA outpatient treatment records reveals  that the Veteran voiced complaints regarding the impact of his service-connected left great toe disabilities upon his ability to work since at least 2004.

On VA examination in November 2006, the Veteran reported left great toe pain with periodic swelling.  He needed to rest after standing two or three minutes.  The Veteran was ambulatory.  He had been using a cane 100 percent of the time for the previous two years.  Objectively, there was no measurable range of motion of the first metatarsophalangeal joint of the left foot.  The surgical scars were mildly tender.  There was zero strength against resistance to movement of the first metatarsophalangeal joint.  The examiner diagnosed degenerative joint disease of the first metatarsophalangeal joint of the left foot that was at least as likely as not due to the original left great toe injury in service, which made weight bearing intolerable beyond two or three minutes.  

On VA examination in February 2007, the Veteran reported that he had worked as a laborer after service for almost 20 years.  Then he was employed as a garbage collector for 11 years.  Then he did fence work.  The Veteran indicated that he last worked in 2001 and that he stopped working due to a foot problem.  There was pain at the surgical site with walking, weight bearing, and with wearing shoes.  The Veteran used analgesics regularly to control pain.  He also used a TENS unit 30 minutes a day.  The Veteran kept his left foot elevated to relieve pain.  He wore a special orthopedic shoe on his left foot because he could not wear regular shoes.  The Veteran reported tingling and numbness in both feet.  The examiner noted the special open-toed left shoe and the Veteran's cane.  According to the examiner, the surgical scars were well healed.  There was no sign of inflammation or swelling.  When the Veteran walked across the room, the examiner observed that he held onto the table or his cane.  He had difficulty walking on the toes a heels, particularly due to left foot pain.  However, he was able to walk on toes and heels.  Following nerve conduction studies, the examiner diagnosed idiopathic peripheral neuropathy of both lower extremities and post-operative condition of the left foot for the first metatarsophalangeal joint.  The examiner opined that the Veteran's left foot surgeries were uneventful and did not cause left foot nerve damage.  The examiner, indeed, pointed out that the neurologic findings were equal bilaterally.  There was paresthesia bilaterally.  Absent the neurologic condition, according to the examiner, the Veteran's left great toe disability would have improved after surgery.  The presence of the underlying peripheral neuropathy had delayed recovery.  The examiner indicated that the Veteran had idiopathic peripheral neuropathy in the lower and upper extremities due to metabolic factors.  The examiner concluded that the Veteran's peripheral neuropathy was not caused by the Veteran's left great toe disability or the surgeries related thereto.

On October 2010 VA examination, the Veteran described severe bilateral foot pain with numbness and tingling.  He reported multiple falls due to the bilateral foot condition, which required that he use a walker.  He could stand for two or three minutes or walk only 20 feet.  The Veteran lived with someone who was able to perform daily chores of which the Veteran was not capable.  The examiner noted that the Veteran had not been employed since approximately 2000 and that he had worked as a laborer previously.  The Veteran used crutches and avoided placing weight on the left lower extremity due to a left hip disability.  There was bilateral pes planus.  There were callosities at the level of the first left toe.  There was tenderness to palpation of both great toes, especially the left.  The scars were well healed and not painful.  There was no range of motion of the left great toe.  There was pain with range of motion of the toes bilaterally.  The examiner diagnosed bilateral pes planus, bilateral plantar fasciitis, and metatarsalgias and a remote history of left foot surgery and more recent left great toe surgeries, a left hip disability, stable hypertension, erectile dysfunction, and bilateral callosities most likely due to the Veteran's left foot condition.  Regarding employability, the examiner concluded that the Veteran was unemployable due to his left foot condition that requires an extensive medical regimen as well as the use of a cane.  The Veteran was at risk for falls.  Also, because the Veteran had to keep his left foot elevated, he did not appear suited for a sedentary occupation.  

The Board notes that in the early 1990's, the Veteran applied for Social Security Administration benefits based on a claimed right upper extremity disability.

After a full review of the record, the Board concludes that entitlement to TDIU is warranted.  There is both positive and negative evidence regarding whether his service-connected disabilities, in and of themselves, render the Veteran unemployable.  There is evidence showing that the Veteran has neurological problems affecting both upper and lower extremities, as well as other health concerns.  The February 2007 VA examiner indicated that the Veteran's left great toes surgeries, which took place in 2003 and 2004, would have been successful but for his unrelated peripheral neuropathy.  

The governing jurisprudence as well as the law and regulations applicable herein reflect that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Moreover, the benefit of the doubt goes to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.  In this instance, taking the November 2006 and October 2010 VA examination reports together, the Board finds that the evidence supports a finding that the Veteran is not able to secure or follow gainful employment due to the service-connected left great toe disability.  The November 2006 examiner noted unbearable left great toe pain on standing.  The October 2010 examiner opined that the left great toe disability prevented employment due to pain, the risk of falls, and the fact that the Veteran had to keep the left foot elevated much of the time.  The entirety of the Veteran's work experience has been as a laborer or similar occupation.  Clearly, an inability to stand and bear weight for longer than two or three minutes would preclude any type of physically demanding work.  There is no indication that the Veteran is sufficiently skilled for sedentary work.  However, as the October 2010 examiner noted, the Veteran's needs to keep his foot elevated, it appears that the service-connected left great toe disability would preclude even a sedentary occupation.  

The Board recognizes the opinion of the February 2007 VA examiner.  That examiner concluded that peripheral neuropathy of the left foot is not due to the left foot surgeries and appeared to conclude that origin of the left foot pain was peripheral neuropathy.  The opinion of the October 2010 VA examiner is found to be equally competent and probative in this case, as it is clear that the examiner reviewed the claims file and examined the Veteran and performed neurological testing.  The October 2010 examiner concluded that the left foot symptoms are part of the service-connected disability.  As discussed above, there is competent and probative evidence included in the November 2006 and October 2010 VA examination reports that show that pain and discomfort associated with the left great toe disability, in and of itself, is productive of unemployability in that is precludes standing for more than a few minutes or walking more than a few feet unassisted.  In conjunction with the foregoing, and given the Veteran's work experience and affording him the benefit of the doubt, the Board concludes that TDIU under 38 C.F.R. § 4.16(b) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.





ORDER

TDIU is granted subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


